Title: To James Madison from Thomas Jefferson, 9 December 1794
From: Jefferson, Thomas
To: Madison, James


Th: J. To Mr. Madison.
Dec. 9. 94.
I write this merely as a way bill. The Orange post arrives at Charlottesville on Tuesday morning about 10. oclock & returns in half an hour. The Richmond post arrives in Charlottesville on Tuesday evening & returns on Friday morning. I wish to know the difference this makes in the conveyance of a letter to Philadelphia. I therefore write this by the Orange post, and will write such another by that of Richmond, & pray you to note to me the days on which you recieve both. Your favor of Nov. 16. came to hand the 2d. inst. Our militia are returning it is said, without having been to Detroit. Where then have they been? The explanation of this phænomenon is ardently wished here. Adieu. Yours affectionately.
